Citation Nr: 0218146	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to a compensable evaluation for a scar on the 
left eyebrow prior to August 30, 2002, and thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 2001 Decision 
Review Officer decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa, 
which continued a noncompensable evaluation for a scar on 
the left eyebrow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Prior to August 30, 2002, the veteran's scar on the 
left eyebrow is manifested as no more than slight 
disfigurement.  

3.  From August 30, 2002, the veteran's scar on the left 
eyebrow is manifested as  having no characteristics of 
disfigurement. 

4.  Prior to August 30, 2002, and thereafter, there is no 
limitation of function of the left eye.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a 
compensable evaluation for a scar on the left eyebrow, 
have not been met. 38 U.S.C.A. §1155, 5107 (West 1991 & 
2002); 38 C.F.R. § 3.321, Part 4, including § 4.118, 
Diagnostic Codes 7800, 7803-7805 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803-7805 (August 30, 
2002).
 
2.  From August 30, 2002, the criteria for a compensable 
evaluation for a scar on the left eyebrow, have not been 
met. 38 U.S.C.A. §1155, 5107 (West 1991 & 2002); 38 C.F.R. 
§ 3.321, Part 4, including § 4.118, Diagnostic Codes 7800, 
7803-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803-7805 (August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

In the January 2002 statement of the case (SOC), the RO 
denied the veteran's claim based on the substantive 
merits, in accordance with the standard of review 
articulated in this decision.  The Board finds, therefore, 
that the RO has adjudicated the veteran's claim under the 
correct standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 [now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied.  Review of the record shows that 
in a March 2000 letter, the RO outlined in full detail the 
evidence necessary to support the veteran's increased 
rating claim.  In a March 2000 response, the veteran 
indicated that he had no record of treatment for his scar 
except that which he had already submitted.  He further 
indicated that he had not been to see a doctor for his 
scar.  The rating criteria necessary to warrant an 
increased rating, as well as the new duty to assist 
provisions under 38 C.F.R. § 3.159, were provided in the 
January 2002 SOC. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's service medical records and service 
personnel records have been associated with the claims 
folder.  The veteran was afforded VA examinations in 
connection with his claim in March 2000 and May 2000.  The 
veteran indicated in statements dated in March 2000 and 
October 2002, he had no additional evidence to submit in 
support of his claim.  The veteran presented testimony 
before the Decision Review Officer in August 2001 and 
before the undersigned Board Member in an April 2002 
Videoconference hearing.

The Board notes that in July 2002, VA issued regulations 
to implement changes to the schedule of ratings for the 
skin.  See 67 Fed. Reg. 147, 49590 (July 31, 2002)(to be 
codified as amended at 38 C.F.R. § 4.118).  The amendments 
became effective August 30, 2002.  In this case, the RO 
has not indicated that it considered the veteran's claims 
pursuant to the regulation changes or provided notice to 
the veteran of the regulation changes.  However, in 
September 2002, the Board provided notice of the new skin 
regulations to the veteran, to include an actual copy.  
The veteran was given the opportunity to present 
additional evidence in support of his claim.  The 
veteran's response was received in November 2002.  He 
stated that he had no further evidence or argument to 
present.  Therefore, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The 
veteran has not identified, and the Board is not aware of, 
any additional outstanding evidence.  In sum, the facts 
relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken 
to comply with the provisions of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) ("Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
Therefore, there is no reasonable possibility that any 
further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Laws and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 
4.1. Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted previously, the criteria for evaluating skin 
disorders was amended, effective from August 30, 2002, 
during the pendency of this claim. See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002). The Court has held that if 
the applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant 
applies absent congressional intent to the contrary. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, in a precedent opinion, the VA Office of General 
Counsel determined that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board should first 
determine whether the intervening change is more favorable 
to the veteran.  If the amendment is more favorable, the 
Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and apply the prior regulation to rate 
the veteran's disability for periods preceding the 
effective date of the regulatory change.  In the event 
that it is determined that the prior version is more 
favorable, then the Board should apply the former 
provision to periods both before and after the effective 
date of the regulatory change. Also, as a factual matter, 
it is certainly possible that a claimant may be entitled 
to an increased rating prior to and independent of an 
intervening change to the rating schedule under then- 
existing rating criteria. See VAOPGCPREC 3-2000 (April 10, 
1999).

Analysis

The veteran's scar on the left eyebrow is currently rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, as 
noncompensable.  Prior to August 30, 2002, diagnostic code 
7805 provided for rating scars on limitation of function 
of the part affected.  A 10 percent rating was warranted 
for moderate disfiguring scars of the head, face, or neck. 
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002). 

The Board has thoroughly reviewed all the evidence of 
record and after careful consideration finds that prior to 
August 30, 2002, a scar on the left eyebrow, more closely 
approximates the criteria for the currently assigned 
noncompensable rating, and an increased disability 
evaluation is not warranted. See 38 C.F.R. §§ 4.3, 4.7.   
In this regard, upon VA examination in March 2000, the 
veteran's scar measured 3 centimeters in length and 
probably .1 millimeter or slightly more in its widest 
dimension.  The examiner found that the veteran's scar was 
"an obscure, minimal, barely visible scar, vertical in 
position, extending from the medial aspect of the left 
eyebrow."  The skin was completely flat and without 
evidence of residual thickening or scarring and completely 
symmetrical as compared with the right eyebrow area.  The 
functions of the frontal muscles were completely normal, 
symmetrical, and painless.  There was no affect on the 
functions of the eye.  Examination of the eyes was 
completely normal, with normal extraocular movements, 
normal fundi, and normal pupils.  There was no history of 
abnormal nasal discharge, either at the time of the injury 
or since.  There were no abnormalities of the underlying 
tissue, thickening or loss thereof.  The examiner 
concluded that the scar was "hardly noticeable."

The veteran was afforded an additional VA examination in 
May 2000.  The veteran indicated that the scar was not 
painful, but 'kind of tender' at times.  He also stated 
that when he gets a headache it would be in the general 
area of the scar, which will last about 1-2 hours and 
resolve spontaneously without the use of medication.  The 
veteran denied edema or color changes in the area of the 
scar.  Upon physical examination, the veteran's skin was 
warm, dry, good turgor, anicteric, no rashes, and no 
bruises.  The scar was 3 centimeters long, essentially 
straight, barely visible.  There was no objective evidence 
of tenderness with percussion, palpation, nor applying 
pressure directly to the scar or any of the surrounding 
areas.  The veteran subjectively described a sensation 
along the scar, which was "different" from the area above 
the right eyebrow when palpated.  

There was no adherence; the scar was freely mobile over 
the underlying tissue.  The texture was the same as the 
surrounding area.  There was no ulceration or skin 
breakdown.  The area was flat, without elevation or 
depression.  There was no underlying tissue loss and no 
inflammation, edema, or keloid.  The color was the same as 
the surrounding skin.  There was no disfigurement or 
limitation of function.  The veteran's features were 
symmetric.  The veteran was diagnosed with a well-healed 
scar, superior to the medial margin of the left eyebrow, 
without functional impact and without cosmetic 
disfigurement.  The examiner concluded that there was no 
objective evidence of tenderness nor pain when percussing, 
palpating, or applying pressure to the scar or any of the 
surrounding areas.

The evidence of record does not show that the veteran 
meets the criteria contemplated for the next higher 10 
percent evaluation.  The objective medical evidence does 
not contain findings of a moderate disfiguring scar of the 
face to warrant an increased rating under diagnostic code 
7800.  See 38 C.F.R. § 4.118.  Nor does the evidence 
contain objective findings of limitation of function of 
the veteran's left eye under diagnostic code 7805. Id.  
Further, there is no objective evidence of a superficial 
scar that is poorly nourished with repeated ulceration or 
tender and painful upon objective demonstration to warrant 
a 10 percent rating under diagnostic codes 7803 and 7804. 
Id.   In short, prior to August 30, 2002, the veteran's 
symptomatology most closely approximates the criteria for 
the currently assigned noncompensable rating.
 
Similarly, the Board finds that pursuant to the criteria 
in effect as of August 30, 2002, which is found to be more 
favorable to the veteran, the currently assigned 
noncompensable evaluation is appropriate. See Karnas, 
supra.  Under diagnostic code 7800, a 10 percent rating is 
warranted for disfiguring scars of the head, face, or neck 
with one characteristic of disfigurement. See 67 Fed. Reg. 
147, 49590 (July 31, 2002)(to be codified as amended at 38 
C.F.R. § 4.118, Diagnostic Code 7800).   
According to Note (1) the eight characteristics of 
disfigurement, for the purposes of evaluation under 
38 C.F.R. § 4.118 are: (1) scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one-quarter inch 
(0.6 cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.). Id.

As noted above, the objective clinical evidence of record 
does not support a finding of any characteristic of 
disfigurement. Id.   In addition, there is no objective 
clinical manifestation of a superficial scar that is 
unstable to warrant a 10 percent rating under the new 
diagnostic code 7803 or painful on examination to warrant 
a 10 percent rating under the new diagnostic code 7804.  
Finally, there is no limitation of function of the 
veteran's left eye to warrant an increased rating under 
the new diagnostic code 7805.  Therefore, the veteran's 
claim must be denied.  

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar, as 
the March 2000 and May 2000 VA examinations are adequate 
for rating purposes under both the new and old criteria. 
See 38 U.S.C.A.
§ 5103A(d).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
scar on the left eyebrow and its effects on the veteran's 
earning capacity and ordinary activity. See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there 
is no basis for assignment of an evaluation other than 
that noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a compensable evaluation for a scar on the 
left eyebrow prior to August 30, 2002, and thereafter, is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

